DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 08 July 2022 in response to the Office Action of 11 January 2022 are acknowledged and have been entered. Claims 1-17 are pending.  Claims 7-17 remain withdrawn as being drawn to a non-elected invention. Claims 1-6 are under examination on the merits. 

Withdrawn Claim Rejections 

The rejection of claims 1 and 4-6 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda (Fukuda et al. 2/42015. Genes to Cells 20, 267–280) and the rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Fukuda as applied to claim 1 and further in view of Yazdani is withdrawn in view of applicant’s arguments.  Applicants argue that Fukuda does not disclose “wherein an ORF which encodes the physiologically active protein having a physiological activity, other than a main open reading frame (mORF) is identified in the eukaryotic mRNA", and (b) "(1) introducing an expression vector incorporating a candidate ORF, other than mORF, identified from the eukaryotic mRNA to cells."  Applicants arguments have been considered and found persuasive.  While Fukuda does teach that the 5’ -terminal ORF of C18orf42 encodes a conserved small protein with a PKA-binding motif, this ORF is apart of the main ORF of C18orf42.  Therefore the rejection is withdrawn.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bergeron (Bergeron et al. 2013. The Journal of Biological Chemistry Vol. 288, No. 30, Pp. 21824–21835, of record) in view of Fukuda (Fukuda et al. 2015. Genes to Cells 20, 267–280, cited in the Information Disclosure statement filed on 2/15/2018, of record).  
Regarding claim 1, Bergeron teaches a method for identifying a physiologically active protein, wherein an ORF which encodes a protein having a physiological activity, other than a main open reading frame is identified in eukaryotic mRNA, comprising the steps of 1) introducing an expression vector incorporating a candidate ORF to cells and culturing said cells; 2) detecting a protein bound to a candidate protein translated from the candidate ORF; 3) determining a candidate protein in which another protein “in the cultured cells” bound to the candidate protein is detected as a physiological active protein [pg. 21827, col. 1, para 3 – col. 2, para 5; pg. 21831, 1st col, para 2 – 2nd col, para 2].  Bergeron teaches an alternative open reading frame in the +3-reading frame in ATXN1, with the ATG codon between bp 30 and 32 and a stop codon between bp 585 and 587 (pg. 21827, col. 1, 3rd paragraph).  Bergeron teaches the introduction of ATXN1 and Alt-ATXN1 into N2a cells to test their interaction (pg. 21827, bridging 2nd col., 4th paragraph).  Bergeron teaches that Alt-ATXN1 interacts with ATXN1 (pg. 21827, 2nd col., 4th paragraph, and Figure 3 and legend), and that Alt-ATXN1 protein have physiological activity (pg. 21825, 1st col. paragraph 2).  Bergeron teaches that understanding the normal function of ATXN1 in cellular processes is essential to decipher the pathogenesis mechanisms in spinocerebellar ataxia type 1, and that the ALT-ATXN1 may regulate the function of ATXN1 in physiological and pathological conditions [abstract].
Regarding claim 3, Bergeron teaches that the expression of Alt-ATXN1 is determined prior to the detection of binding (pg. 21827, 2nd col., 2nd paragraph).
Regarding claim 4, Bergeron teaches that human Alt-ATXN1 is more than 10 amino acids, and the start codon is AUG (Figure 1 and legend).
Regarding claim 5, Bergeron teaches that the protein-protein interactions, i.e. the binding of proteins, is determined by co-immunoprecipitation (Figure 3 and legend).  
Regarding claim 6, Bergeron also teaches the use of mammalian cells (Figure 3 and legend).  
While Bergeron does teach that both Alt-ATXN1 and ATXN1 is endogenously expressed, the ATXN1 that is detected in the cells are exogenously expressed ATNX1-HA; therefore Bergeron does not specifically teaching detecting an endogenous protein [Fig. 7]. 
Fukuda teaches a method of identifying a physiologically active protein by introducing an expression vector incorporating a candidate ORF identified from the eukaryotic mRNA (C18orf42) and culturing the cells to express the candidate protein from the candidate ORF in the cells [pg. 272, col. 1, para 1].  Fukuda teaches detecting another endogenous protein (PKA subunits RIIα and Cβ) bound to the candidate protein [pg. 272, col. 1, para 1].  Fukuda also teaches that immunoprecipitation and pull-down experiments with exogenous as well as endogenous C18orf42 expression can be used to determine the specific intracellular association between C18orf42 and the regulatory subunits of PKA [pg. 274, col. 2, last paragraph].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Bergeron where in the introduced Alt-ATXN1 detects endogenous ATXN1.  One of ordinary skill would be motivated to make this modification given Bergeron’s disclosure that ATXN1 and Alt-ATXN1 exist endogenously inside of cells; and given Fukuda’s disclosure that exogenously or endogenously expressed proteins could be used to determine binding protein partners and identify physiological roles for the binding as discussed above.  Furthermore, Fukuda teaches that it is important to examine these bindings in a cellular context [pg. 272, col. 1, para 2].  One of ordinary skill would also recognize that Bergeron’s use of exogenously expressed ATNX1-HA was for the benefit of identifying ATNX1 through the HA tag and his results are those that represents events that are occurring naturally in cells where both ATXN1 and Alt-ATXN1 are not overexpressed.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bergeron in view of Fukuda as applied to claim 1 and further in view of Yazdani (Yazdani et al. Biotechnology Letter, 2013, Vol. 35, pages 1191-1197, of record).
The teachings of Bergeron and Fukuda are been discussed above as applied to claim 1 and similarly apply to claim 2. They do not teach including a protease inhibitor in the culture medium.
Yazdani teaches that some proteins are susceptible to protease activity within the expressing cells and within the cell culture medium as demonstrated (see page 1193, 2nd col., 2nd paragraph).  Yazdani teaches a method of producing hepcidin-1 in cell culture, wherein inclusion of a protease inhibitor increases the yield of the hepcidin-1 production (see page 1194-1195, figure 1 and legend).  
It would have been obvious to an ordinary skilled in the art to modify the modified method of Bergeron and Fukuda as taught above to include a protease inhibitor in the culture medium based on the teaching from Yazdani. The ordinary skilled in the art would have been motivated to do so to prevent the degradation of the protein encoded by the candidate ORF. 

Response to Arguments
Applicants argue that Fukuda does not disclose "wherein an ORF which encodes the physiologically active protein having a physiological activity, other than a main open reading frame (mORF) is identified in the eukaryotic mRNA", and (b) "(1) introducing an expression vector incorporating a candidate ORF, other than mORF, identified from the eukaryotic mRNA to cells" any more than does Bergeron. Thus, a skilled person could not have achieved the claimed subject matter by following Bergeron and Fukuda, alone or in combination.  Applicants arguments have been considered and found unpersuasive.  Both Fukuda and Bergeron teach the use of immunoprecipitation to detect protein-protein interaction of proteins expressed from ORFs.   Fukuda teaches detecting another endogenous protein bound to the candidate protein [pg. 272, col. 1, para 1].  Therefore a skilled artisan would look to combine the teachings of Bergeron and Fukuda to arrive at the claimed invention.   
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, Applicant has not provided any objective, factually supported evidence to the contrary. Applicants have provided only arguments of counsel, and arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).	



Conclusion
No claims are allowed
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                  

/JEREMY C FLINDERS/Primary Examiner, Art Unit 1675